                                                             Stacey C. Stone, Esq.
                                                             Email: sstone@hwb-law.com

                                                             Attorney for Plaintiffs

                                                                                       IN THE UNITED STATES DISTRICT COURT
                                                                                            FOR THE DISTRICT OF ALASKA

                                                              LOUIS IMBRIANI, ROBERT RUBEY,
                                                              MICHAEL HANIFEN, HOLLY DERIVERA,
                                                              BRIAN JOHNSON, and HOCKEY OFFICIALS
                                                              OF ALASKA,

                                                                                        Plaintiffs,

                                                                      v.

                                                              AUSTIN QUINN-DAVIDSON, in her capacity
                                                              as Acting Mayor for the Municipality of
                                                              Anchorage,
HOLMES WEDDLE & BARCOTT, PC




                                                                              Defendant.                           Case No. 3:21-cv-00105 TMB
                         701 WEST EIGHTH AVENUE, SUITE 700




                                                                               [PROPOSED] ORDER GRANTING PLAINTIFFS’
                           ANCHORAGE, AK 99501-3408
                             TELEPHONE (907) 274-0666
                              FACSIMILE (907) 277-4657




                                                                           SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME

                                                                    Having considered Plaintiffs’ Unopposed Motion for Extension of Time;

                                                                    IT IS HEREBY ORDERED that the Motion for Extension of time is GRANTED, and

                                                             Plaintiffs shall file any response to Defendant’s Motion to Dismiss on or before August 2, 2021.




                                                             _______________                                      _________________________________
                                                             Dated                                                Hon. Judge Timothy Burgess




                                                              [PROPOSED] ORDER GRANTING PLAINTIFFS’ SECOND
                                                              UNOPPOSED MOTION FOR EXTENSION OF TIME                                               Page 1 of 2
                                                              Louis Imbriani, et al. v. Austin Quinn-Davidson                    Case No. 3:21-cv-00105 TMB
                                                              Case 3:21-cv-00105-TMB Document 11-1 Filed 07/12/21 Page 1 of 2
                                                                      CERTIFICATE OF SERVICE


                                                             The undersigned hereby certifies that on this 12th day
                                                             of July, 2021, a true and correct copy of the foregoing
                                                             was served by electronic means through the ECF
                                                             system as indicated on the Notice of Electronic
                                                             Filing.


                                                             By:      s/Stacey C. Stone
HOLMES WEDDLE & BARCOTT, PC
                         701 WEST EIGHTH AVENUE, SUITE 700
                           ANCHORAGE, AK 99501-3408
                             TELEPHONE (907) 274-0666
                              FACSIMILE (907) 277-4657




                                                             [PROPOSED] ORDER GRANTING PLAINTIFFS’ SECOND
                                                             UNOPPOSED MOTION FOR EXTENSION OF TIME                                      Page 2 of 2
                                                             Louis Imbriani, et al. v. Austin Quinn-Davidson           Case No. 3:21-cv-00105 TMB
                                                             Case 3:21-cv-00105-TMB Document 11-1 Filed 07/12/21 Page 2 of 2
